Freedman, J.,
dissents in part in a memorandum as follows: I respectfully dissent from so much of the majority opinion as affirms the determination that respondent mother neglected Lah De, age 14. While I agree that the mother used poor judgment in allowing the children to ride the subway late at night on one occasion under the supervision of Lah De and the 11-year-old Joseph, I find that incident insufficient for finding that she neglected Lah De. Although Lah De had a speech impediment (which his mother refused to characterize as a developmental disability), he was attending school regularly at the proper grade level for his age, was supposed to be receiving occupational therapy, and had traveled on the subway alone on prior occasions. During his 14 years, he was well cared for and had no other health problems that had not been addressed. There is no evidence in the record that he could not communicate with adults. To the extent there was evidence that the other children had been left in his care on other occasions, it was for brief time periods. For these reasons, I agree with the recommendation of the Law Guardian and would vacate the finding of neglect as to Lah De. With respect to the other children, I concur with the majority.